In the Supreme Court of Georgia



                               Decided: September 21, 2021


   S20G1518. ROBERTS v. UNISON BEHAVIORAL HEALTH.

     NAHMIAS, Chief Justice.

     After Sally Madison Roberts was involved in a car accident

with a vehicle owned by Unison Behavioral Health, a Georgia

community service board, she filed suit against Unison. As required

by the Georgia Tort Claims Act (“GTCA”), OCGA § 50-21-20 et seq.,

Roberts provided an ante litem notice listing, among other things,

the nature of her loss. See OCGA § 50-21-26 (a) (5) (D). Unison

moved to dismiss Roberts’s complaint for lack of subject matter

jurisdiction, however, arguing that the description of her loss was

insufficient. The trial court denied the motion to dismiss, but after

Unison was granted an interlocutory appeal, the Court of Appeals

reversed. See Unison Behavioral Health v. Roberts, Case No.

A20A0595 (decided July 1, 2020) (unpublished). We granted
Roberts’s petition for certiorari to decide whether the Court of

Appeals erred in determining that Roberts’s ante litem notice failed

to meet the requirements of OCGA § 50-21-26 (a) (5) (D). Because

we conclude that Roberts’s notice was sufficient, we reverse the

Court of Appeals’ decision.

     1. The pertinent facts are undisputed. On April 17, 2017,

Roberts was in a car accident with a vehicle owned by Unison and

driven by a Unison employee. Roberts’s mother1 began discussing a

possible settlement with a liability adjuster at the Georgia

Department of Administrative Services (“DOAS”) soon after

Roberts’s accident, but no settlement was reached. On February 28,

2018, Roberts’s attorney sent an ante litem notice of Roberts’s claim

by email and certified mail to the DOAS, the Georgia Department of

Behavioral Health and Developmental Disabilities, and Unison.

Under the heading “Nature of loss suffered,” the notice gave the

following description:

     Sally Madison Roberts: Bodily injury; past, present and
     future mental and physical pain and suffering; infliction

     1   In her reply brief, Roberts asserts that she was a minor at this time.
                                        2
      of emotional distress; past, present and future medical
      expenses; past, present and future lost earnings;
      diminished earning capacity.

The notice also said, among other things, that the loss was caused

by Unison’s employee operating a van “in a wanton and negligent

manner and collid[ing] with the rear end of Ms. Roberts’[s] vehicle

at a high rate of speed” and that the “amount of loss claimed” was

$1,000,000.

      On November 8, 2018, Roberts filed a complaint in the Bacon

County Superior Court alleging that Unison’s negligence caused her

car accident and injuries. 2 Unison, represented by the Attorney

General, filed a special appearance answer and a motion to dismiss,

asserting that the ante litem notice did not comply with OCGA § 50-

21-26 (a) (5) (D) and thus the lawsuit was barred by sovereign

immunity. 3

      On June 21, 2019, the trial court denied Unison’s motion to


      2  Roberts also included Unison’s driver-employee as a defendant, but she
later voluntarily dismissed the driver-employee without prejudice.
       3 Unison also raised several other defenses to Roberts’s complaint, but

Roberts filed an amended complaint on February 5, 2019, which the trial court
held resolved those other issues. Unison did not appeal that holding.
                                      3
dismiss, ruling that Roberts’s notice satisfied the requirement of

OCGA § 50-21-26 (a) (5) (D). But the trial court granted Unison a

certificate of immediate review, the Court of Appeals granted

Unison’s application for an interlocutory appeal, and Unison then

filed a timely appeal.

     On July 1, 2020, the Court of Appeals reversed the trial court’s

order, holding that Roberts’s notice was not sufficient because the

“description of the nature of her loss does not fulfill the requirement

that she state the required information ‘to the extent of [her]

knowledge and belief and as may be practicable under the

circumstances.’” Roberts, slip op. at 5 (quoting OCGA § 50-21-26 (a)

(5)). Quoting Bailey v. Georgia World Congress Center, 351 Ga. App.

629, 631 (832 SE2d 446) (2019), a case in which the Court of Appeals

held that a similar notice of loss was insufficient under § 50-21-26

(a) (5) (D), the court said:

     “While [Roberts’s] ante litem notice specifies an amount
     of damages and indicates that she suffered various
     general types of damage and injury, it does not describe
     the nature of those injuries or provide any details
     regarding the type of injury or injuries she allegedly

                                  4
     sustained.”

Roberts, slip op. at 5. This Court then granted Roberts’s petition for

certiorari.

     2. The GTCA provides a limited waiver of the State’s sovereign

immunity, and that waiver is effective only if all of the requirements

in the act are met. See OCGA § 50-21-23 (b) (“The state waives its

sovereign immunity only to the extent and in the manner provided

in this article and only with respect to actions brought in the courts

of the State of Georgia.”). OCGA § 50-21-26 (a) requires a tort

claimant who plans to file a lawsuit against the State to provide an

ante litem notice within a certain time frame, in a certain manner,

and including certain information. See OCGA § 50-21-26 (a) (1), (2),

(5). If the required notice of a claim is not given, the courts do not

have jurisdiction over the claim. See id. (a) (3) (“No action against

the state under this article shall be commenced and the courts shall

have no jurisdiction thereof unless and until a written notice of claim

has been timely presented to the state as provided in this

subsection[.]”).

                                  5
      A purpose of these notice requirements is “to ensure that the

state receives adequate notice of the claim to facilitate settlement

before the filing of a lawsuit.” Williams v. Ga. Dept. of Human

Resources, 272 Ga. 624, 625 (532 SE2d 401) (2000) (“Williams”).4

Strict compliance with the GTCA’s ante litem notice requirements

is required; substantial compliance is insufficient. See Bd. of Regents

of Univ. System of Ga. v. Myers, 295 Ga. 843, 845 (764 SE2d 543)

(2014). However, “strict compliance [does not] ‘take precedence over

the plain language or meaning of the statute.’” Id. at 846 (citation

omitted).

      The particular ante litem notice requirement at issue in this

case is found in OCGA § 50-21-26 (a) (5), which says:

      A notice of claim under this Code section shall state, to
      the extent of the claimant’s knowledge and belief and as

      4 We note that this Court said in Williams (and has repeated in other
cases) that this is “the” purpose of the ante litem notice, but the only authority
cited for that statement was a law review article that in turn cited nothing in
support of that proposition. See Williams, 272 Ga. at 625 & n.8 (citing David
J. Maleski, The 1992 Georgia Tort Claims Act, 9 Ga. St. U. L. Rev. 431, 437
(1993)). We do not doubt that a purpose of any ante litem notice is to give notice
before litigation (that is, “ante litem”) so that litigation potentially can be
avoided. But the statement that this is the exclusive purpose of OCGA § 50-21-
26, based solely on a law review article’s ipse dixit, is dubious, as nothing in
the statutory text supports such a restrictive conclusion.
                                        6
     may be practicable under the circumstances, the
     following:
     (A) The name of the state government entity, the acts or
     omissions of which are asserted as the basis of the claim;
     (B) The time of the transaction or occurrence out of which
     the loss arose;
     (C) The place of the transaction or occurrence;
     (D) The nature of the loss suffered;
     (E) The amount of the loss claimed; and
     (F) The acts or omissions which caused the loss.

Because we presume that the General Assembly “‘meant what it

said and said what it meant,’” Deal v. Coleman, 294 Ga. 170, 172

(751 SE2d 337) (2013) (citation omitted), we will analyze the

language that the legislature used in this provision.

    (a) The “to the extent of the claimant’s knowledge and belief and
as may be practicable under the circumstances” qualifier.

     OCGA § 50-21-26 (a) (5) requires a claimant to state the

information required by subsections (A) through (F) “to the extent of

the claimant’s knowledge and belief and as may be practicable under

the circumstances.” Unison argues that this language required

Roberts to provide more details about her injuries because she knew

more details. Unison asserts that Myers supports this position. It

does not.

                                 7
     In Myers, this Court held that the requirement of OCGA § 50-

21-26 (a) (5) (E) that the ante litem notice state “[t]he amount of the

loss claimed” was not satisfied by a notice that “did not state any

amount of loss whatsoever,” when the plaintiff had “actually

incurred medical expenses at the time she gave notice.” Myers, 295

Ga. at 846. We explained that although “the statute does not require

that a claimant give notice of the ‘entire loss,’ the ‘complete loss,’ or

the ‘total loss,’” “the extent of [the claimant’s] knowledge and belief

at the time of notice included, at a minimum, the medical expenses

she had incurred thus far.” Id.

     Although Myers held that OCGA § 50-21-26 (a) (5) required the

plaintiff to provide more information than she had provided in her

notice because she knew more information, the key to that holding

was that the information the plaintiff withheld – the amount she

was claiming for her loss at the time of the notice – was responsive

to the requirement set forth plainly in § 50-21-26 (a) (5) (E). See

Myers, 295 Ga. at 846 (“[T]he plain language requires notice of the

amount of the loss claimed at that time, within the belief and

                                   8
knowledge of the claimant, as may be practicable under the

circumstances.”). In other words, the plaintiff gave no information

at all in her ante litem notice about “the amount of the loss” that she

claimed, even though she knew an amount at that time based on her

medical expenses up to that point. Myers did not hold that the

plaintiff was required to provide any details about the amount

claimed (for example, the name and itemized cost of each medical

treatment she had received) – although she likely knew such details

– because that additional information is not required by the plain

language of subsection (a) (5) (E). Thus, Myers does not support

Unison’s argument that Roberts should have provided more

information about her alleged loss in her ante litem notice simply

because she knew more information at that time. OCGA § 50-21-26

(a) (5) (D) says that a claimant must state the “nature of the loss

suffered,” not everything she knows about her injuries.

     Unison’s argument on this point also does not offer any real

guidance on how much detail Roberts was allegedly supposed to

provide. Even Unison does not appear to assert that Roberts was

                                  9
required to share every detail she knew about her injuries, but it has

not explained what level of detail is required (or practicable). Rather

than developing such a test, we will rely on the plain language of

subsection (a) (5) (D) to determine what information is needed to

satisfy that element of the ante litem notice.

     (b) “The nature of the loss suffered.”

     OCGA § 50-21-26 (a) (5) (D) requires a claimant to state only

“the nature of the loss suffered.” The GTCA does not define “nature,”

so we look to the ordinary meaning of that word in context. See Duke

v. State, 311 Ga. 135, 140 (856 SE2d 250) (2021) (“When interpreting

a statute, we must give the text its plain and ordinary meaning, view

it in the context in which it appears, and read it in its most natural

and reasonable way, while also giving meaning to all words in the

statute.” (citations omitted)). In ordinary English, “nature” in this

context means the “kind” or “type” of a thing, or its “essential

characteristics.” See, e.g., Webster’s II New Riverside University

Dictionary (1994) (defining “nature” in this context as “Kind; type”

or “Essential characteristics and qualities”); The American Heritage

                                  10
Dictionary (1991) (defining “nature” in this context as “Kind; type”

and “The essential characteristics and qualities of a person or a

thing.”).

      The next question, then, is what is a kind, type, or essential

characteristic of a “loss” in the specific context of the GTCA. The

GTCA defines “loss” for purposes of the act as:

      personal injury; disease; death; damage to tangible
      property, including lost wages and economic loss to the
      person who suffered the injury, disease, or death; pain
      and suffering; mental anguish; and any other element of
      actual damages recoverable in actions for negligence.

OCGA § 50-21-22 (3).5 Helpfully, this definition explains what loss

means in the GTCA context by providing examples of various kinds

of loss recoverable in negligence actions. These examples

demonstrate what types of loss are pertinent in this context, and

using these examples or similar descriptions of loss in an ante litem



      5 We note that the Court of Appeals in this case appeared to conflate
“loss” and “injury” in its holding that the statute requires the claimant to
describe “the nature of [her] injuries” and provide “details regarding the type
of injury.” Roberts, slip op. at 5. Unison similarly conflates those terms in its
briefing here. As is clear from the definition of “loss,” however, an injury – such
as personal injury – may be a kind of loss, but “loss” and “injury” are not
entirely interchangeable.
                                        11
notice should therefore be sufficient to state “the nature of the loss

suffered” in compliance with OCGA § 50-21-26 (a) (5) (D). For

example, if a claimant contracted tetanus due to alleged negligence

by the State, “disease” would likely be her principal type of loss; the

essential characteristic of that loss is that it is a disease and not, for

example, that it is tetanus or that it is infectious or that it is

“characterized by tonic spasm of voluntary muscles.” Medical

definition of tetanus, Merriam-Webster Dictionary (last updated

Aug.             24,             2021),              https://www.merriam-

webster.com/dictionary/tetanus#medicalDictionary. 6

       In its brief here, Unison argues that Roberts’s ante litem notice

was insufficient because “it merely parrots portions of the GTCA’s

definition of ‘loss’ in a perfunctory manner.” As mentioned above,

Roberts’s notice described the nature of her loss as:



       6We note, however, that if a claimant lists tetanus (which is a disease)
in her ante litem notice as the nature of her loss, she has sufficiently stated
that disease as a loss, although her specifically naming the disease was not
required and other types of loss that may have resulted from the tetanus, such
as medical bills or lost wages, would not be indicated. Indeed, nothing we say
today precludes a claimant from providing more details about her claim in her
ante litem notice than are statutorily required.
                                      12
      Bodily injury; past, present and future mental and
      physical pain and suffering; infliction of emotional
      distress; past, present and future medical expenses; past,
      present and future lost earnings; diminished earning
      capacity.

A comparison of that description with the statutory definition of loss

shows that Roberts did not merely copy the loss definition. Instead,

she selected from the definition the types of loss that apply to her

claim. 7 This is an appropriate way of fulfilling the notice

requirement in OCGA § 50-21-26 (a) (5) (D).8


      7  In her brief, Roberts highlights that her ante litem notices said “bodily
injury” rather than “personal injury” and asserts that “bodily injury” is a
clearer description than “personal injury” because “personal injury” could
apply to many categories of loss. However, in the context of this tort claims act,
“personal injury” – which is listed separately from other kinds of injuries to a
person, such as death or mental anguish – would plainly include “bodily
injury.” See Black’s Law Dictionary (11th ed. 2019) (defining “personal injury”
when used “[i]n a negligence action” as “any harm caused to a person, such as
a broken bone, a cut, or a bruise; bodily injury. — Also termed bodily injury”).
In any event, bodily injury appropriately described a kind of loss suffered by
Roberts, and we need not decide today the exact parameters of “personal
injury” as used in the context of the GTCA.
       8 We emphasize, however, that as Roberts did here, the claimant must

list the types of loss that she actually alleges she suffered. A true parroting of
the entire definition of loss under the GTCA – without any tailoring to the
specific loss the claimant suffered in her particular case – may not be deemed
to comply with OCGA § 50-21-26 (a) (5) (D) if it includes types of loss not
allegedly suffered by the claimant. Moreover, the loss definition gives examples
of kinds of loss, not an exhaustive list. See OCGA § 50-21-22 (3) (concluding
with “any other element of actual damages recoverable in actions for

                                       13
      (c) The other parts of OCGA § 50-21-26 (a) (5).

      In considering the meaning of a statutory provision, we should

not read it in isolation from the other statutory provisions of which

it is a part. See Hartley v. Agnes Scott College, 295 Ga. 458, 462 (759

SE2d 857) (2014). As quoted above, OCGA § 50-21-26 (a) (5) as a

whole requires a claimant to provide information on six subjects

related to her claim; “[t]he nature of the loss suffered” is only one of

these. See OCGA § 50-21-26 (a) (5) (A)-(F). The combination of

required information can provide a clearer picture of the loss alleged

by the claimant than the information required by one subsection

alone. And we can consider this more complete picture of the loss in

determining whether the ante litem notice gave the State “adequate

notice of the claim to facilitate settlement before the filing of a

lawsuit.” Williams, 272 Ga. at 625.

      In this case, for example, as required by subsections (E) and

(F), Roberts’s ante litem notice stated the “amount of the loss



negligence”). Nothing precludes a claimant from including in the description of
her loss types of loss not expressly listed in the definition.
                                      14
claimed” and the “acts or omissions which caused the loss.” So in

addition to knowing the types of loss that Roberts suffered, Unison

knew that Roberts was injured in a high-speed car accident and was

seeking $1,000,000 for her loss, indicating that the overall loss

claimed was quite serious. Unison argues that it needed more details

about Roberts’s injuries to facilitate settlement, but Unison has

never explained what additional details were needed or how such

details would have been significant. For example, it is not clear why

Unison could better consider settlement if, in addition to all of the

information provided in the ante litem notice, it knew whether

Roberts injured her lower left leg rather than her upper right arm

or had soft tissue injuries rather than broken bones. 9

      Indeed, an ante litem notice that follows the statute and

focuses on the types of loss alleged, rather than providing lots of

details about specific injuries, may be a more effective way to alert

the State to the claim it may face in a lawsuit and thereby facilitate


      9  In fact, the record indicates that before Roberts sent her ante litem
notice, the DOAS liability adjuster had made at least three offers of settlement
to Roberts (none of which were accepted).
                                      15
settlement. For example, if a claimant’s notice said that she suffered

a transverse fracture of the tibia and fibula (a broken lower leg), she

has provided notice of a personal injury. But she has not indicated

whether the broken leg caused any other kinds of loss, such as

medical bills, lost wages, and pain and suffering. Although Unison

may view this hypothetical notice as more detailed, it may well

provide less useful information. The notice provided by Roberts, on

the other hand, expressly explained the kinds of damages that she

may seek at trial, including damages based on bodily injury, pain

and suffering, medical bills, and lost wages. In sum, her ante litem

notice adequately described the “nature of the loss” for her claim as

required by OCGA § 50-21-26 (a) (5) (D).

     4. The Court of Appeals’ opinion in this case principally relied

on two of that court’s prior decisions, Bailey and Williams v. Wilcox

State Prison, 341 Ga. App. 290 (799 SE2d 811) (2017) (“Wilcox State

Prison”). In each of these cases, the Court of Appeals held that the

ante litem notice at issue was insufficient to describe the claimant’s

loss. Unison principally relies on these two cases as well. As

                                  16
discussed below, however, the notice in Wilcox State Prison was

quite different from Roberts’s notice, and Bailey failed to consider

the plain meaning of the statute and is inconsistent with other case

law, including Williams – this Court’s only prior decision

considering the sufficiency of a “nature of the loss” description under

OCGA § 50-21-26 (a) (5) (D). To explain these points, we will review

Williams and the cases that followed it before turning to Wilcox

State Prison, Bailey, and Bush v. Eichholz, 352 Ga. App. 465 (833

SE2d 280) (2019), an opinion that deemed sufficient an ante litem

notice very similar to the one given in Bailey.

     (a) Williams and its progeny.

     Williams and the cases that followed it addressed a plaintiff’s

alleged failure to mention one type of loss in the ante litem notice.

In Williams, the notice said that the claimant, Sheila Williams, had

suffered

     “pain, disfigurement, and greatly reduced life expectancy,
     with a concomitant loss of both the intangible and
     tangible benefits of life itself, resulting from the denial to
     her of the benefits of early detection and treatment of
     breast cancer, including what would have been an

                                  17
     increased likelihood of total recovery, a likelihood of
     longer term survival, and a likelihood of reduced
     treatment, and suffering.”

272 Ga. at 627 (Benham, C.J., dissenting) (quoting the notice). The

notice also said that her husband had suffered loss of consortium.

See id. at 624 (majority opinion). Soon after that notice, Mrs.

Williams died, and Mr. Williams then filed a wrongful death claim

but did not provide an updated notice. See id. This Court held that

the notice was not sufficient for the wrongful death claim because it

“did not adequately describe the nature of [Mr. Williams’s] loss after

[Mrs. Williams’s] death.” Id. at 626.

     Thus, the defect in the ante litem notice was not a lack of detail

about the various types of loss alleged but a complete failure to

include death as a type of loss suffered. In fact, the Court noted that

Mr. Williams’s loss of consortium claim remained pending in the

trial court and Mrs. Williams’s estate’s claim for her pain and

suffering had apparently been filed as a separate action. See id. at

624. In this way, with its focus on the types of loss listed in the ante

litem notice, our holding in Williams supports our conclusion today

                                  18
about the meaning of “the nature of the loss.”

      The Court of Appeals followed Williams in three cases that

dealt with the question of whether a type of loss had been included

in the ante litem notice. In Georgia Ports Authority v. Harris, 243

Ga. App. 508 (533 SE2d 404) (2000), the claimant gave ante litem

notice of “‘injuries [that] occurred as a result of [a] section of pipe

falling, causing extensive damage to [Harris’s] knee, ankle[,] and

shoulder.’” See id. at 510 (quoting the notice). The Court of Appeals

affirmed the jury’s judgment in favor of Harris as to his claim for

“personal injuries,” rejecting the argument that the notice was not

properly delivered under the GTCA and a number of arguments of

error at trial. See id. at 509-514. 10 The Court of Appeals also

affirmed the trial court’s decision not to enter judgment in favor of

Harris’s wife for her loss of consortium claim. See id. at 515-516.

Citing Williams, the Court of Appeals held that Harris’s description

of the nature of the loss claimed did not give notice of his wife’s


      10This Court affirmed the Court of Appeals’ holding that the delivery of
the ante litem notice complied with the GTCA in Georgia Ports Authority v.
Harris, 274 Ga. 146, 149-150 (549 SE2d 95) (2001).
                                     19
separate loss of consortium claim. See Harris, 243 Ga. at 515.

     In Georgia Department of Transportation v. Baldwin, 292 Ga.

App. 816 (665 SE2d 898) (2008), the ante litem notice described the

nature of the loss as

     the wrongful death of Baldwin’s wife; the full value of her
     life; the fright, shock, and mental suffering of the wife;
     physical pain and suffering of the wife; loss of consortium,
     society, advice, example, and counsel of the wife; value of
     the wife’s services; punitive damages; attorney fees, costs,
     and expense; and “any other damages as may be lawfully
     authorized which arise out of the above-described
     transaction or occurrence.”

Id. at 824 (quoting the notice). The Court of Appeals affirmed the

judgment in favor of Baldwin for the wrongful death claim based on

his wife’s death as well as claims of loss of consortium and pain and

suffering, rejecting several evidentiary objections. See id. at 816-

824. However, the court held that Baldwin’s claim for wrongful

death of his unborn child was properly dismissed because “[t]he

notice did not mention the wife’s pregnancy or the loss of their

unborn child.” Id. at 824. So like in Williams, the plaintiff’s problem

in Harris and Baldwin was failure to include a type of loss in the


                                  20
notice.

      In Delson v. Department of Transportation, 245 Ga. App. 100

(537 SE2d 381) (2000), by contrast, the Court of Appeals held that

claims for wrongful death filed by the surviving children of the two

decedents had been sufficiently described when the ante litem notice

filed on behalf of the estate said: “‘Claims which may be alleged

include wrongful death, negligence, loss of consortium, as well as

others which may become apparent through the discovery process.’”

Id. at 101 (quoting the notice). The court distinguished Williams,

“because in Williams, no notice of a wrongful death claim was

provided to the State,” whereas “[i]n this case, the State received

notice that a wrongful death claim would be asserted.” Delson, 245

Ga. App. at 102. 11 Notably, the approved description simply



      11 The dissent argued that the ante litem notice was insufficient based
on Williams because the notice did not alert the State that the children of the
decedents, rather than the decedents’ estates, would be filing a lawsuit. See
245 Ga. App. at 103 (Blackburn, J., dissenting). The dissent also noted,
however, that the “estates cannot assert a wrongful death claim; only the
surviving children can assert that claim,” id. at 104, and as the majority
pointed out, wrongful death was included in the ante litem notices, id. at 102
(majority opinion). In any event, that part of the opinion is not relevant to this
case, because Unison does not assert that Roberts is a surprise claimant.
                                       21
provided the type of loss – wrongful death. It did not provide specific

details about the parents’ deaths, such as the medical cause of death

or any contributing factors. Thus, this decision, like the others

discussed above, supports our holding that OCGA § 50-21-26 (a) (5)

(D) requires a claimant to list only the types of her loss. None of

these cases lends support to Unison’s argument that the “nature of

the loss” must include detailed descriptions of the claimant’s

injuries.

     (b) Bailey and the recent Court of Appeals opinions.

     In deciding this case, the Court of Appeals did not mention

Williams or its progeny. Instead, it looked to Wilcox State Prison and

Bailey, in which the Court of Appeals held that the ante litem

notices failed to provide the nature of any loss – while ignoring Bush,

a case that addressed the same issue but reached the opposite result.

We will discuss these cases next.

     (i) Wilcox State Prison.

     The plaintiff’s ante litem notice in Wilcox State Prison said that

she “‘sustained serious injuries;’” as a result of a slip-and-fall and

                                  22
that she had requested her medical records and expected her

damages to exceed $25,000. 341 Ga. App. at 294 (quoting the notice).

The Court of Appeals held that this description was insufficient

because it “provided no information regarding the injuries for which

[the plaintiff] received or planned to receive medical treatment.” Id.

        (ii) Bailey.

        The plaintiff’s ante litem notice in Bailey said that because of

a “‘failure to warn of dangers relating to the premises and to

maintain premises in a safe condition,’” she suffered the following

loss:

        “personal injuries, present and pass [sic] medical
        damages, present and future loss, [sic] wages, Intentional
        Infliction of Emotion Distress, lost [sic] of consortium and
        other damages in excess of $6 million dollars.”

351 Ga. App. at 631 (quoting the notice). The Court of Appeals held

that this description of “various general types of damage and injury

. . . does not describe the nature of those injuries or provide any

details regarding the type of injury or injuries she allegedly

sustained.” Id. The court reasoned that “[s]imilar to [Wilcox State


                                    23
Prison], Bailey’s ante litem notice stated that she expected her

damages to exceed $6,000,000, but provided no information about

the specific injuries causing this alleged amount of damage.” Id. at

632. 12

      (iii) Bush.

      Three days after Bailey, a different Court of Appeals panel



      12 In support of its holding, Bailey also cited Camp v. Coweta County, 271
Ga. App. 349, 354 (609 SE2d 695) (2005). In that case, after affirming the
dismissal of the complaint on two other grounds (one of which this Court
reversed in Camp v. Coweta County, 280 Ga. 199 (625 SE2d 759) (2006)), the
Court of Appeals concluded its opinion with the summary statement: “Further,
the notice does not provide the specific place or time of the incident or the
nature of Camp’s injuries.” 271 Ga. App. at 355. But Camp’s ante litem notice
said that he “‘was severely injured when he fell from a scaffold on or about
August 27, 2002, at the Coweta County Fairgrounds’” and that his “‘legs were
shattered when he landed in the rocks beneath the scaffold. It is unclear at
this point whether Mr. Camp will ever regain the full use of his legs.’” Id. at
354-355 (quoting the notice). Thus, at least as to the first two points – that the
notice did not provide the specific time or place of the incident – the Court of
Appeals was obviously wrong. And assuming the court was referring to the
requirement that a claimant list “the nature of the loss” when it said that Camp
did not provide “the nature of Camp’s injuries,” we doubt that the opinion was
entirely correct on this point either. Although Camp did not provide as clear a
list of the types of loss he suffered as Roberts has provided in this case, his
notice did make clear that he at least suffered a personal injury. It seems that
this should be sufficient notice for at least that claim, although the opinion
does not indicate what claims Camp sought to bring in his lawsuit against
Coweta County. In any event, because his notice was not nearly as clear as
Roberts’s notice, we need not decide whether Camp’s summary alternate
holding on this point – in an opinion that was wrong on at least three other
points – was correct.
                                       24
decided Bush, in which the plaintiff filed a legal malpractice claim

alleging that he lost his ability to file a tort claim against the Georgia

Ports Authority for his injuries from a crane accident because his

counsel’s ante litem notice was insufficient. See Bush, 352 Ga. App.

at 465-468. The plaintiff’s ante litem notice in Bush described his

loss as:

     “pain and suffering, past, present and future, both mental
     and physical, all medical expenses incurred for hospitals,
     physicians, therapy, medication and related expenses,
     past, present and future, lost wages, lost future earning
     capacity, a diminishment in capacity to labor, a loss of
     enjoyment of life, loss of consortium, loss of services and
     the scarring, disfigurement, disabilities, impairment and
     permanent injuries resulting from this incident.”

Id. at 469 (quoting the notice). The Court of Appeals held that it was

“clear” that this notice “described the nature of Bush’s losses.” Id. In

support of its conclusion, the court cited Williams, noting that in

Williams when the “ante litem notice described the nature of a

husband’s and wife’s losses as pain, disfigurement, a reduced life

expectancy, and a loss of consortium,” this Court said “the couple

‘gave written notice of their claims under OCGA § 50-21-26 of the


                                   25
Georgia Tort Claims Act.’” Bush, 352 Ga. App. at 469 (citing

Williams, 272 Ga. at 624-626). The Court of Appeals then

distinguished Wilcox State Prison on the ground that “serious

injuries” is a “general phrase” that “could ostensibly apply to any of

the losses listed in OCGA § 50-21-22 (3).” Bush, 352 Ga. App. at 469-

470. The court did not mention Bailey.

     (iv) Reconciling Wilcox State Prison, Bailey, and Bush.

     The holding in Wilcox State Prison is consistent with the

holding in Bush and with our holding today, because the claimant

in Wilcox State Prison did not identify any type of loss in her ante

litem notice. Although she identified the amount of her loss (at least

$25,000) and what sort of incident caused the loss (a slip-and-fall),

her description of the nature of her loss (“serious injuries”) gave no

indication of what kind of loss she had suffered. From the allegation

that the loss was caused by a slip-and-fall and that she was getting

some kind of medical treatment, the State perhaps could have

surmised that her loss may have included personal injury, but that

is not certain. Instead, her “serious injuries” that required medical

                                 26
treatment could have been mental anguish or some kind of disease

triggered by the fall. Moreover, she did not state if her “serious

injuries” included economic damages, such as property damaged in

the fall or lost wages. Because all of this was left to speculation by

the terse description of the claimant’s loss, the Court of Appeals’

conclusion that the notice was insufficient appears sound – but it

does not support a holding that Roberts’s notice, which did clearly

indicate the several types of loss she allegedly suffered, was

insufficient.

     Bailey, on the other hand, would support the Court of Appeals’

holding that Roberts’s notice was insufficient. But Bailey was

wrongly decided. The Bailey court concluded that the plaintiff’s

notice there was “[s]imilar to [Wilcox State Prison]” because it

“provided no information about the [claimant’s] specific injuries.”

351 Ga. App. at 632. The notice provided by Bailey, however, was

much more thorough. Rather than simply saying that her “injuries”

were “serious,” Bailey stated that her loss included personal

injuries, medical damages, lost wages, emotional distress, and loss

                                 27
of consortium. By holding that this notice – which the court

described as listing “general types of damage and injury,” Bailey, 351

Ga. App. at 631 (emphasis added) – was insufficient, Bailey went

much further than Wilcox State Prison, without justifying the

expansion. The court did not explain what language in OCGA § 50-

21-26 (a) (5) (D) required “details” as to “the type of injury” (and as

explained in Division 2 above, there is no such language), nor did

the court give any guidance as to what sort of details would be

required. See Bailey, 351 Ga. App. at 631.

     By contrast, the Bush court, when faced with an ante litem

notice very similar to the one in Bailey, looked to our decision in

Williams and, consistent with that opinion and the text of the

statute, concluded that the notice was sufficient. This was the

correct conclusion. Accordingly, we overrule Bailey. 13




     13 Additionally, to the extent the statement in Wilcox State Prison that
the claimant’s notice was insufficient because she “provided no information
regarding the injuries for which she received or planned to receive medical
treatment,” 341 Ga. App. at 294, may be read to indicate that a claimant must
give specific details about all bodily injuries sustained, that language is
disapproved.
                                     28
     5. For the reasons discussed above, we hold that Roberts’s ante

litem notice, which listed the types of loss that she allegedly

suffered, was sufficient under OCGA § 50-21-26 (a) (5) (D). We

therefore reverse the Court of Appeals opinion holding otherwise.

     Judgment reversed. All the Justices concur, except McMillian,
J., who concurs specially.




                                29
     MCMILLIAN, Justice, concurring specially.

     I write separately to clarify that I do not agree with the

majority’s characterization of Unison’s argument as set out in the

last paragraph of Division 2 (a), and in particular the sentence that

reads: “Even Unison does not appear to assert that Roberts was

required to share every detail she knew about her injuries, but it has

not explained what level of detail is required (or practicable).”14 I see

nothing problematic in an advocate’s assertion of an argument that

is in their client’s best interest. However, because that sentence is

not necessary to the majority’s analysis, I can concur fully in the

remainder of the opinion.




     14   The emphasis appears in the original.
                                      30